Appeal by the defendant from an order of the County Court, Suffolk County (Hudson, J.), dated August 25, 2008, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
There was clear and convincing evidence to support the County Court’s determination to designate the defendant a level three sex offender (see People v Fisher, 36 AD3d 880 [2007]; People v Inghilleri, 21 AD3d 404 [2005]; People v Guaman, 8 AD3d 545 [2004]). There is no merit to the defendant’s contention that he was entitled to a downward departure from this risk level (see People v Abdullah, 31 AD3d 515 [2006]; People v Ventura, 24 AD3d 527 [2005]; People v Dexter, 21 AD3d 403 [2005]). Fisher, J.P., Florio, Covello and Dickerson, JJ., concur.